                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )       Case No. 6:03-cr-03011-MDH
                                                )
ALONZO F. ELLERMAN,                             )
                                                )
                      Defendant.                )

                                            ORDER

       Before the Court is Defendant’s pro se motion for compassionate release. (Doc. 275). In

2003, Defendant was convicted of conspiracy to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(A) as well as with being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). Defendant was sentenced to 360 months’ imprisonment and 120 months’

imprisonment to be served concurrently. Defendant’s projected release date is March 28, 2029.

Defendant moves the Court for release based on the current COVID-19 pandemic and his

heightened health risk based on his asthma, hypertension, and his age of 59 years-old.

       The Government opposes Defendant’s Motion. The government states that Defendant has

not alleged facts that show extraordinary and compelling reasons to warrant a reduction and that

Defendant remains a danger to the community. (Doc. 279).

       After careful consideration of the record before the Court, including the arguments

contained in the government’s response, the Court hereby DENIES Defendant’s motion. The

Court finds that the Defendant has not established that his condition, including health condition,

is so extraordinary or compelling that he should be immediately released.




                                     1
         Case 6:03-cr-03011-MDH Document 281 Filed 10/02/20 Page 1 of 2
IT IS SO ORDERED.


DATED: October 02, 2020            /s/ Douglas Harpool
                                   DOUGLAS HARPOOL
                                   UNITED STATES DISTRICT JUDGE




                                   2
       Case 6:03-cr-03011-MDH Document 281 Filed 10/02/20 Page 2 of 2
